Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 1 of 23




                EXHIBIT 10
         Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 2 of 23



From:                    Daniel, Katherine Lyon (CDC/DDPHSIS/OD)
Se nt:                   11 Mar 2020 13:24:36 +0000
To :                     Sokler, Lynn (CDC/OD/OADC);Gaines-McCollom, Molly (CDC/OD/OADC)
Cc:                      Mitchell, Jennifer R. (CDC/OD/OADC)
Subject:                 RE:COVID Communication and Media Strategy Plan
Attachme nts :           CDC_Comms and Media Strategy fo r COVID-19_3-5-20-mgm_LS KLD.docx

Here is the next version. I edited in everything except the tab le, which we had discussed yesterday.
I would like to take another stab at cutting it back but first need some of my overall
comments/quest ions addressed about how necessary some of these main sections are.
Still very duplicative but I got as far as I could this morning. Also, seems that Dagny/Sara B were also
working on this document, should we bring them in too?
KLDF

From : Sokler, Lynn (CDC/OD/OADC) <zsz0@cdc.gov>
Sent : M onday, March 9, 2020 5:37 PM
To: Daniel, Katherine Lyon (CDC/DDPHSIS/OD)<kdl8@cdc.gov>
Cc:Sokler, Lynn (CDC/OD/OADC) <zsz0@cdc.gov>; Gaines-Mccollom, Mo lly (CDC/OD/OADC)
<iwg9@cdc.gov>
Subje ct: COVID Communication and Media Strategy Plan

Katherine,
Please see our commen t s and edits attached .
Thanks, Lynn

Lynn A. Soklerl Senior Communication Advisor IOffice of the Director IOffice of the Associate Director
for Communication I Centers for Disease Control and Prevention IMailing: 1600 Clifton Road MS-E-69 I
Atlan ta, GA 30329 1zszo @cdc .gov1office 404-498 -6617 Ibus . cell 404 -409 -5556 lfx 404 -498 -0945


 V @(81CDC24/7
  PROTECTING AMER I CA'S SAFETY, HEALTH , ANO SECURITY
           Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 3 of 23




DRAFT CDC Communication                               and Media Strategy
for the Coronavirus                   Disease 2019 Response
Table of Content s




INSERT TABLE OF CONTENTS BEFORE FINALIZING DRAFT




5/8/2020                  Communication   and Media Strategy COVID-19         1
a..

      ("')
      I.{)
           co
  ro
       0)
       Q)
                          Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 4 of 23




                                                                                                          ·~
                                                                                                          ,
       1
           1
                ·1


                     1I
                           1
                               l
                                  1I
                                       1
                                           1
                                               1
                                                   l
                                                      1I
                                                           1
                                                               1
                                                                   1
                                                                        ·1


                                                                             1I
                                                                                  1
                                                                                      1
                                                                                          1
                                                                                              1
                                                                                                  1
                                                                                                      1
                                                                                                          I
a..

      ("')
      I.{)
             ,...._
  ro
       0)
       Q)
                                Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 5 of 23




                                                                                                                ·~
                                                                                                                ,
       1
           1
                      ·1


                           1I
                                 1
                                     l
                                        1I
                                             1
                                                 1
                                                     1
                                                         l
                                                            1I
                                                                 1
                                                                     1
                                                                         1
                                                                              ·1


                                                                                   1I
                                                                                        1
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            1
                                                                                                                I
a..

      ("')
      I.{)
             CX)
  ro
       0)
       Q)
                             Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 6 of 23




                                                                                                             ·~
                                                                                                             ,
       1
           1
                   ·1


                        1I
                              1
                                  l
                                     1I
                                          1
                                              1
                                                  1
                                                      l
                                                         1I
                                                              1
                                                                  1
                                                                      1
                                                                           ·1


                                                                                1I
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             I
a..

      ("')
      I.{)
      (j)
  ro
       0)
       Q)
                         Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 7 of 23




                                                                                                         ·~
                                                                                                         ,
       1
           1
               ·1


                    1I
                          1
                              l
                                 1I
                                      1
                                          1
                                              1
                                                  l
                                                     1I
                                                          1
                                                              1
                                                                  1
                                                                       ·1


                                                                            1I
                                                                                 1
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         I
a..

      ("')
      (0
           0
  ro
       0)
       Q)
                         Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 8 of 23




                                                                                                         ·~
                                                                                                         ,
       1
           1
               ·1


                    1I
                          1
                              l
                                 1I
                                      1
                                          1
                                              1
                                                  l
                                                     1I
                                                          1
                                                              1
                                                                  1
                                                                       ·1


                                                                            1I
                                                                                 1
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         I
a..

      ("')
      (0
             T""
  ro
       0)
       Q)
                             Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 9 of 23




                                                                                                             ·~
                                                                                                             ,
       1
           1
                   ·1


                        1I
                              1
                                  l
                                     1I
                                          1
                                              1
                                                  1
                                                      l
                                                         1I
                                                              1
                                                                  1
                                                                      1
                                                                           ·1


                                                                                1I
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             I
Page 362
           Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 10 of 23
(b)(5)
a..

           C"')
                  (0
                       C"')
  ro
      0)
      Q)
                                    Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 11 of 23




                                                                                                                     ·~
                                                                                                                     ,
       1
                  1
                              ·1


                                   1I
                                        1
                                            l
                                             1I
                                                  1
                                                      1
                                                          1
                                                              l
                                                                 1I
                                                                      1
                                                                          1
                                                                              1
                                                                                   ·1


                                                                                        1I
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             1
                                                                                                                 1
                                                                                                                     I
Page364
          Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 12 of 23
(b)(5)
a..

      ("')
      (0
      I!)
  ro
       0)
       Q)
                     Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 13 of 23




                                                                                                      ·~
                                                                                                      ,
       1
           1
               ·1


                    1I
                         1
                             l
                              1I
                                   1
                                       1
                                           1
                                               l
                                                  1I
                                                       1
                                                           1
                                                               1
                                                                    ·1


                                                                         1I
                                                                              1
                                                                                  1
                                                                                      1
                                                                                          1
                                                                                              1
                                                                                                  1
                                                                                                      I
a..

      ("')
           co
           co
  ro
       0)
       Q)
                       Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 14 of 23




                                                                                                        ·~
                                                                                                        ,
       1
             1
                 ·1


                      1I
                           1
                               l
                                1I
                                     1
                                         1
                                             1
                                                 l
                                                    1I
                                                         1
                                                             1
                                                                 1
                                                                      ·1


                                                                           1I
                                                                                1
                                                                                    1
                                                                                        1
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        I
a..

      ("')
      (0
             ,..._
  ro
       0)
       Q)
                           Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 15 of 23




                                                                                                            ·~
                                                                                                            ,
       1
           1
                     ·1


                          1I
                               1
                                   l
                                    1I
                                         1
                                             1
                                                 1
                                                     l
                                                        1I
                                                             1
                                                                 1
                                                                     1
                                                                          ·1


                                                                               1I
                                                                                    1
                                                                                        1
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            I
a..

      ("')
      (0
             CX)
  ro
       0)
       Q)
                         Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 16 of 23




                                                                                                          ·~
                                                                                                          ,
       1
           1
                   ·1


                        1I
                             1
                                 l
                                  1I
                                       1
                                           1
                                               1
                                                   l
                                                      1I
                                                           1
                                                               1
                                                                   1
                                                                        ·1


                                                                             1I
                                                                                  1
                                                                                      1
                                                                                          1
                                                                                              1
                                                                                                  1
                                                                                                      1
                                                                                                          I
a..

      ("')
      (0
      (j)
  ro
       0)
       Q)
                     Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 17 of 23




                                                                                                      ·~
                                                                                                      ,
       1
           1
               ·1


                    1I
                         1
                             l
                              1I
                                   1
                                       1
                                           1
                                               l
                                                  1I
                                                       1
                                                           1
                                                               1
                                                                    ·1


                                                                         1I
                                                                              1
                                                                                  1
                                                                                      1
                                                                                          1
                                                                                              1
                                                                                                  1
                                                                                                      I
Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 18 of 23
Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 19 of 23
Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 20 of 23
Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 21 of 23
Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 22 of 23
a..

           ("'",)
                I'-
                      ll)
  ro
      0)
      Q)
                                  Case 1:20-cv-02761-AT Document 40-10 Filed 09/18/20 Page 23 of 23




                                                                                                                   ·~
                                                                                                                   ,
       1
                    1
                            ·1


                                 1I
                                      1
                                          l
                                           1I
                                                1
                                                    1
                                                        1
                                                            l
                                                               1I
                                                                    1
                                                                        1
                                                                            1
                                                                                 ·1


                                                                                      1I
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               1
                                                                                                                   I
